

FOURTH AMENDMENT TO
EXCLUSIVE CROSS-LICENSE, TECHNOLOGY TRANSFER AND
REGULATORY MATTERS AGREEMENT


THIS FOURTH AMENDMENT (this “Amendment”), effective as of the last date of
signature hereof (the “Amendment Effective Date”), is made to that certain
Exclusive Cross-License, Technology Transfer, and Regulatory Matters Agreement,
dated as of February 9, 2014, by and between INO Therapeutics LLC (“Ikaria”) and
Bellerophon Pulse Technologies LLC (“Pulse Technologies”), as amended by that
certain First Amendment to the Cross License, dated as of March 27, 2014, as
amended further by that certain Second Amendment to Exclusive Cross-License,
Technology Transfer and Regulatory Matters Agreement, dated as of July 27, 2015,
as amended further by that certain Second Amendment to Drug Clinical Supply
Agreement and Third Amendment to Exclusive Cross-License, Technology Transfer,
and Regulatory Matters Agreement, dated as of November 16, 2015 (collectively,
the “Agreement”). Capitalized terms used herein not otherwise defined shall have
the meanings ascribed to them in the Agreement.


WHEREAS, the parties desire to amend the Agreement as set forth herein;


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Agreement,
the parties hereby agree as follows:


1.Section 1.2.23 of the Agreement is hereby deleted in its entirety and replaced
with the following:


“1.2.23.    “PF” shall mean pulmonary hypertension in patients with pulmonary
fibrosis associated with idiopathic interstitial pneumonias, chronic
hypersensitivity pneumonitis or occupational or environmental lung disease.”


2.The term “IPF” as used in the Agreement is hereby deleted and replaced with
the term “PF” in every instance in which it appears in the Agreement.


3.Section 6 of the Agreement is hereby amended by adding the following Section
6.6:


“6.6    PF Products.


6.6.1    In addition to any other royalties due Ikaria under this Agreement,
Pulse Technologies shall pay to Ikaria one percent (1%) of PF Net Sales (as
defined below).


6.6.2    Pulse Technologies shall make all payments due to Ikaria under this
Section 6.6 within 45 days after the end of each calendar quarter and each
payment shall be accompanied by a report providing with respect to PF Products
(as defined below): (a) the PF Net Sales for such calendar quarter separated by
country, (b) the total deductions used to calculate the above noted PF Net Sales
with each specific deduction itemized, and (c) the amount of payments payable to
Ikaria for such year, as well as the computation thereof.


6.6.3    Section 6.1 (Maintenance of Records and Audit Rights) of this Agreement
shall apply with respect to PF Products and shall apply with respect to the
documentation, records, and premises of Pulse Technologies, its Affiliates and
its (or its Affiliates’) licensees of PF Products.


6.6.4    The following terms shall have the following meanings:


(a)    “PF Net Sales” shall have the same meaning as Net Sales but with PF
Product replacing R&D Product in every instance and with gross receipts of Pulse
Technologies, its Affiliates and its (or its Affiliates’) licensees of PF
Products included.


(b)    “PF Product” shall mean any product or service that utilizes, contains or
includes nitric oxide for the treatment, prevention or diagnosis of PF as well
as all disposables and accessories used with such product. For the avoidance of
doubt, a PF Product may also be an R&D Product if such PF Product also falls
within the definition of R&D Product.


6.6.5    This Section 6.6 shall survive any expiration or earlier termination of
this Agreement.”


4.Except as herein amended, all terms, covenants and provisions of the Agreement
are ratified, reaffirmed and shall remain in full force and effect. All
references therein to the Agreement shall hereafter refer to the Agreement as
amended by this Amendment. This Amendment shall be deemed incorporated into, and
a part of, the Agreement.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date.


INO Therapeutics LLC




By: /s/ Ron Lloyd
Name: Ron Lloyd
Title: EVP and President, Hospital Therapies
Date: April, 23rd 2018
Bellerophon Pulse Technologies LLC




By: /s/ Fabian Tenenbaum
Name: Fabian Tenenbaum
Title: CEO
Date: April, 23rd 2018





